                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JERIMIAH L. VANCE,                     )
                                       )
                   Petitioner,         )                 8:18CV367
                                       )
            v.                         )
                                       )
STATE OF NEBRASKA,                     )                   ORDER
                                       )
                   Respondent.         )
                                       )


       IT IS ORDERED that Petitioner’s Objection to Answer to Complaint (filing no.
13) is denied.

      DATED this 7th day of December, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
